         Case 2:18-cr-00074-JAD-EJY Document 86 Filed 01/07/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:18-cr-00074-JAD-EJY
 4
                   Plaintiff,                           ORDER
 5
            v.                                                 ECF No. 85
 6
     ROBERT UMAJESTY PERKINS,
 7
                   Defendant.
 8
 9
10          Based on the parties' stipulation and good cause appearing, IT IS ORDERED
11   that the sentencing hearing currently scheduled for Monday, January 11, 2021 at 2:00
12   p.m., be vacated and continued to April 12, 2021, at 3:00 p.m.
13
            DATED this 7th day of January 2021.
14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                    3
